Citation Nr: 1601725	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), claimed as heart condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as respiratory condition.

4.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder, not otherwise specified (NOS), with symptoms of posttraumatic stress disorder (PTSD) and depressive disorder NOS.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In October 2011 and November 2014, the Veteran testified at Decision Review Officer (DRO) hearings.  Additionally, in June 2012, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.  

This case was previously before the Board in August 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

The development actions requested in the Board's August 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the February 2015 Statement of the Case, the AOJ noted that the first time the Veteran was seen for hypertension was as early as October 2002 at the Manchester VA Medical Center (VAMC).  The SOC further noted that April 2013 treatment records from the Manchester VAMC suggested that the Veteran had coronary artery disease (CAD) but did not have IHD.  July 2013 Boston VAMC treatment records noted no diagnosis of either IHD or CAD.  Additionally, the SOC noted that Manchester VAMC treatment records showed that the Veteran was a long time smoker who was diagnosed with COPD and emphysema.  The Board notes that none of these VA treatment records are in the Veteran's electronic claims folder.  Because of this, the Board cannot be certain that it has all of the Veteran's treatment records for his anxiety disorder NOS.  On remand, the AOJ should attempt to obtain and associate all VA treatment records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his service-connected anxiety disorder NOS, as well as for his heart condition, hypertension, and COPD.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




